Exhibit 10.27

Five Prime Therapeutics, Inc.
2013 Omnibus Incentive Plan

Restricted Stock Agreement

This Restricted Stock Agreement (this “Agreement”) governs the grant of a
Restricted Stock award (the “RSA”) by Five Prime Therapeutics, Inc., a Delaware
corporation (“FivePrime”), to the award recipient identified below.  The RSA is
subject to the terms and conditions set forth in this Agreement, which includes
this cover sheet and the attached additional terms and conditions, and in
FivePrime’s 2013 Omnibus Incentive Plan (as amended from time to time, the
“Plan”).

 

Name of Award Recipient:

 

Grant Date:

 

Number of Shares of Common Stock Subject to the RSA:

 

 

Shares

Vest Date

Vesting Schedule:

25% of shares

50% of shares

25% of shares

February 5, 2019

February 5, 2020

The earlier to occur of (A) the date of administration of the first dose
(whether of cabiralizumab, a combination with cabiralizumab or a comparator) to
the first human subject in (x) the first Phase 3 clinical trial of cabiralizumab
or (y) the first human clinical trial that would, based on interactions with a
regulatory authority, (1) satisfy the requirements of 21 CFR 312.21(c) or
applicable corresponding foreign regulations or (2) is designed in a manner to
allow for the addition of patients such that it could satisfy the requirements
of 21 CFR 312.21(c) or applicable corresponding foreign regulations or is
otherwise intended to support (either alone or together with data from one or
more additional clinical trials) an application for marketing approval of
cabiralizumab (or a new indication or expanded use) (either (x) or (y), a
“Registration-Enabling Trial”) and (B) the date of administration of the first
dose (whether of FPA144, a combination with FPA144 or a comparator) to the first
(1st) human subject in the first Registration-Enabling Trial of FPA144;

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

By your signature below, you agree to all of the terms and conditions described
herein, in the attached Agreement and in the Plan, a copy of which is also
attached.  You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent.

 

Recipient:

 

 

(Signature)

 

 

Five Prime Therapeutics, Inc.

 

 

By:  

 

 

Lewis T. Williams,

President and Chief Executive Officer

 

This is not a share certificate or a negotiable instrument.




2

--------------------------------------------------------------------------------

Restricted Stock Agreement

(Additional Terms and Conditions)

Restricted Stock/ Nontransferability

The RSA is for the number of shares of Common Stock set forth on the cover sheet
(the “Restricted Shares”) and is subject to the Vesting Schedule described on
the cover sheet and below.  The purchase price for the Restricted Shares is
deemed paid by your services to FivePrime. To the extent not yet vested, your
Restricted Shares may not be sold, assigned, transferred, pledged or otherwise
encumbered, whether voluntarily or by operation of law, except by will or the
laws of descent and distribution.

Vesting

FivePrime will issue the Restricted Shares in your name as of the Grant Date.

Your right to the Restricted Shares will vest as set forth in the Vesting
Schedule shown on the cover sheet, provided you then continue in Service as of
the Vest Date set forth therein.

Leaves of Absence

For purposes of this Agreement, your Service does not terminate when you go on a
bona fide leave of absence that was approved by the Company in writing if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by applicable law.  Your Service terminates in any
event when the approved leave ends unless you immediately return to active
Service.

The Company may determine, in its discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan in
accordance with the provisions of the Plan.

3

--------------------------------------------------------------------------------

Change in Control

Notwithstanding the Vesting Schedule set forth above, all unvested Restricted
Shares will become 100% vested (i) immediately prior to the consummation of a
Change in Control, if the RSA is not assumed, or an equivalent award is not
substituted for the unvested Restricted Shares, by FivePrime or its successor,
or (ii) if the RSA is assumed or substituted for in connection with a Change in
Control, upon your Involuntary Termination within the 12-month period following
the consummation of the Change in Control.

 

“Involuntary Termination” means termination of your Service by reason of (i)
your involuntary dismissal by FivePrime or its successor for reasons other than
Cause; or (ii) your voluntary resignation for Good Reason as defined in any
applicable employment or severance agreement, plan, or arrangement between you
and FivePrime, or if none, then following (x) a substantial adverse alteration
in your title or responsibilities from those in effect immediately prior to the
Change in Control; (y) a reduction in your annual base salary as of

immediately prior to the Change in Control (or as the same may be increased from
time to time) or a material reduction in your annual target bonus opportunity as
of immediately prior to the Change in Control; or (z) the relocation of your
principal place of employment to a location more than 35 miles from your
principal place of employment as of the Change in Control or FivePrime’s
requiring you to be based anywhere other than such principal place of employment
(or permitted relocation thereof) except for required travel on FivePrime’s
business to an extent substantially consistent with your business travel
obligations as of immediately prior to the Change in Control.  To qualify as an
“Involuntary Termination” you must provide notice to FivePrime of any of the
foregoing occurrences within 90 days of the initial occurrence and FivePrime
shall have 30 days to remedy such occurrence. To the extent not remedied, you
must terminate employment within 60 days following the expiration of the 30 day
cure period for such occurrence to constitute an Involuntary Termination.

 

Forfeiture of Unvested Common Stock

In the event that your Service terminates for any reason, you will forfeit to
FivePrime all of the unvested Restricted Shares or with respect to which all
applicable restrictions and conditions have not lapsed.

Issuance

The issuance of shares of Common Stock under this Agreement shall be evidenced
in such a manner as FivePrime, in its discretion, deems appropriate, including
book-entry, registration, or issuance of one or more stock certificates, with
any unvested Restricted Shares bearing a legend with the appropriate
restrictions imposed by this Agreement.  As your interest in the Restricted
Shares vests as described above, the recordation of the number of unvested
Restricted Shares attributable to you will be appropriately modified.  To the
extent certificates are issued with regard to unvested Restricted Shares, such
certificates will be held in escrow with the Secretary of FivePrime while such
Restricted Shares remain unvested.

 

4

--------------------------------------------------------------------------------

Withholding Taxes

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the payment of dividends or the vesting of Restricted Shares.  In the event
that FivePrime or any Affiliate determines that any federal, state, local, or
foreign tax or withholding payment is required relating to the payment of
dividends or the vesting of Restricted Shares under applicable laws, FivePrime
or any Affiliate shall have the right to require such payments from you, or
withhold such amounts from other payments due to you from FivePrime or any
Affiliate (including by repurchasing or cancelling vested shares of Common Stock
under this Agreement).  Subject to the prior approval of FivePrime, which
approval may be withheld by FivePrime, in its

sole discretion, you may elect to satisfy this withholding obligation, in whole
or in part, by causing FivePrime to withhold shares of Common Stock otherwise
issuable to you or by delivering to FivePrime shares of Common Stock.  The
shares of Common Stock so delivered or withheld may not be subject to any
repurchase, forfeiture, unfulfilled vesting, or other similar requirements.  

 

Code Section 83(b) Election

Under Code Section 83, the Fair Market Value of shares of Common Stock on the
date any forfeiture restrictions applicable to such shares lapse will be
reportable as ordinary income at the time such forfeiture restrictions
lapse.  For this purpose, “forfeiture restrictions” include the forfeiture as to
unvested Restricted Shares described above.  You may elect to be taxed at the
time the Restricted Shares are acquired, rather than when such Restricted Shares
cease to be subject to such forfeiture restrictions, by filing an election under
Code Section 83(b) with the Internal Revenue Service within 30 days after the
Grant Date.  If you timely make an election under Code Section 83(b) with the
Internal Revenue Service, you will have to make a tax payment based on the Fair
Market Value of the Restricted Shares on the Grant Date.  If you wish to make
such an election, please contact the Finance group at FivePrime to obtain the
form of election.  Your failure to file this election with the Internal Revenue
Service within the 30-day period will result in the recognition of ordinary
income by you as the forfeiture restrictions lapse.

 

YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT FIVEPRIME’S, TO
FILE A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN IF YOU REQUEST FIVEPRIME
OR ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF.  YOU ARE RELYING
SOLELY ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO
FILE ANY CODE SECTION 83(b) ELECTION.

 

Retention Rights

This Agreement does not give you the right to be retained or employed by
FivePrime or any Affiliate in any capacity.  Unless otherwise specified in an
employment or other written agreement between FivePrime or any Affiliate and
you, FivePrime or any Affiliate reserve the right to terminate your Service at
any time and for any reason.

5

--------------------------------------------------------------------------------

Stockholder Rights

You have the right to vote Restricted Shares and to receive any dividends
declared or paid on such stock.  You have the right to a cash payment of any
dividends within 45 days of the Vest Date of the Restricted Shares on which
dividends are declared or paid if such dividends are not reinvested in shares of
Common Stock.  Any distributions you receive as a result of any stock split,
stock dividend,

combination of shares or other similar transaction shall be deemed to be a part
of the Restricted Shares and subject to the same conditions and restrictions
applicable thereto. FivePrime may in its sole discretion require any dividends
paid on the Restricted Shares to be reinvested in shares of Common Stock, which
FivePrime may in its sole discretion deem to be a part of the Restricted Shares
and subject to the same conditions and restrictions applicable thereto.  No
adjustments are made for dividends or other rights if the applicable record date
occurs before your stock certificate is issued.

Forfeiture of Rights

If you should take actions in violation or breach of or in conflict with any
agreement prohibiting solicitation of employees or clients of FivePrime or any
Affiliate or any confidentiality obligation with respect to FivePrime or any
Affiliate, FivePrime has the right to cause an immediate forfeiture of your
rights to any unvested Restricted Shares and such Restricted Shares shall
immediately expire.

Adjustments

In the event of a stock split, reverse stock split, stock dividend,
recapitalization, combination or reclassification of shares, spin-off, or other
similar change in capitalization or event, the number of Restricted Shares shall
be adjusted pursuant to the Plan.  Your Restricted Shares shall be subject to
the terms of the agreement of merger, liquidation, or reorganization in the
event FivePrime is subject to such corporate activity in accordance with the
terms of the Plan.  

Legends

All certificates representing unvested Restricted Shares issued in connection
with this Agreement shall, where applicable, have endorsed thereon the following
legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED
HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON
FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN
REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

6

--------------------------------------------------------------------------------

The Plan

The text of the Plan is incorporated in this Agreement by reference.  

Certain capitalized terms used in this Agreement are defined in the Plan and
have the meaning set forth in the Plan.

This Agreement and the Plan constitute the entire understanding between you and
FivePrime regarding the RSA.  Any prior agreements, commitments, or negotiations
concerning this grant are superseded; except that any written employment,
consulting, confidentiality, non-solicitation, and/or severance agreement
between you and FivePrime or any Affiliate shall supersede this Agreement with
respect to its subject matter.  Notwithstanding the foregoing, the vesting of
this RSA shall not accelerate in the event of a “Covered Termination,” as that
term is defined in any Executive Severance Benefits Agreements FivePrime has
entered or may enter into with the Recipient.

Data Privacy

In order to administer the Plan, FivePrime may process personal data about
you.  Such data may include the information provided in this Agreement and any
changes thereto, other appropriate personal and financial data about you such as
your contact information, payroll information, and any other information that
might be deemed appropriate by FivePrime to facilitate the administration of the
Plan.

By accepting this grant, you give explicit consent to FivePrime to process any
such personal data.

Consent to Electronic Delivery

FivePrime may choose to deliver certain statutory materials relating to the Plan
in electronic form.  By accepting this grant you agree that FivePrime may
deliver the Plan prospectus and FivePrime’s annual report to you in an
electronic format.  If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, FivePrime would be pleased to provide
copies.  Please contact FivePrime’s Secretary to request paper copies of these
documents.

Other Agreements

You agree, as a condition of this grant, that you will execute such document(s)
as necessary to become a party to any shareholder agreement or voting trust as
FivePrime may require.

7

--------------------------------------------------------------------------------

Code Section 409A

It is intended that the RSA comply with Code Section 409A or an exemption to
Code Section 409A.  To the extent that FivePrime determines that you would be
subject to the additional 20% tax imposed on certain non-qualified deferred
compensation plans pursuant to Code Section 409A as a result of any provision of
any this Agreement, such provision shall be deemed amended to the minimum extent
necessary to avoid application of such additional tax.  The nature of any such
amendment shall be determined by FivePrime.  For purposes of this Agreement, a
termination of Service only occurs

upon an event that would be a Separation from Service within the meaning of Code
Section 409A.

 

This is not a stock certificate or a negotiable instrument.

By clicking the “Accept” button, you agree to all of the terms and conditions of
this Agreement and in the Plan.

8